                                            Case 4:20-cv-04355-YGR Document 353 Filed 09/24/20 Page 1 of 1




                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                       UNILOC 2017 LLC,                                     ORDER REGARDING PENDING MOTIONS
                                   6
                                                                                             Case No. 4:20-cv-4355-YGR
                                                              Plaintiff,
                                   7                                                        Case Nos. 4:20-cv-05330-YGR; 4:20-cv-
                                       v.                                                   05333-YGR; 4:20-cv-05334-YGR; 4:20-cv-
                                   8                                                        05339-YGR; 4:20-cv-05340-YGR; 4:20-cv-
                                       GOOGLE LLC,                                          05341-YGR; 4:20-cv-05342-YGR; 4:20-cv-
                                   9                                                        05343-YGR; 4:20-cv-05344-YGR; 4:20-cv-
                                                              Defendant.                    05345-YGR; 4:20-cv-05346-YGR
                                  10

                                  11

                                  12           The above-captioned cases have been transferred to this District and assigned to this Court.
Northern District of California
 United States District Court




                                  13   In light of the large number of outstanding motions, and as discussed at the case management
                                  14   conference held on September 21, 2020, all pending motions are deemed withdrawn without
                                  15   prejudice to be refiled at the appropriate time, if necessary.
                                  16           With regards to Google’s motion to dismiss, the parties shall refile a single motion,
                                  17   opposition, and reply, noting any differences among the above-captioned cases, in each action.
                                  18   Uniloc shall produce standing-related discovery, as agreed to by the parties, by October 2, 2020.
                                  19   Google shall file a supplemental brief, or a notice that no supplement is necessary, by October 9,
                                  20   2020. Uniloc’s opposition, if any, shall be filed by October 16, 2020 and Google’s reply, if any,
                                  21   by October 23, 2020.
                                  22

                                  23           IT IS SO ORDERED.
                                  24

                                  25   Dated: September 24, 2020
                                  26                                                             YVONNE GONZALEZ ROGERS
                                                                                            UNITED STATES DISTRICT COURT JUDGE
                                  27

                                  28
